Richland C.P. No. 98CR601D. This cause is pending before the court as an appeal as of right from the Court of Common Pleas of Richland County. Upon consideration of appellant’s motion to remand to the trial court for correction of the record,
IT IS ORDERED that the cause be remanded to the trial court for a period of thirty days for an election of which aggravated murder count the appellant is sentenced on and to correct the record accordingly;
IT IS FURTHER ORDERED that the briefing schedule be held in abeyance for the thirty-day period; and
IT IS FURTHER ORDERED that the appellant’s request to remand this case for any further proceedings on the sexual motivation specification be denied.